Case: 2:15-cr-00095-MHW-MRM Doc #: 169 Filed: 10/10/19 Page: 1 of 3 PAGEID #: 551
FILED

RICHARD W. NAGEL
CLERK OF COURT

ty (2S onde he hve claws of due es .
(1) The Couch andes sched Lye be Cavse ot Way
(merSenmmt and lock downs mailing (an be
Qn isSve Gomatiwe

(2) Tine Ptosecolecs made a big Error fe Say duest
WAr. Molrened Vteus this grove Jeb had Al Moss cal,
Was «4 Tercevig t ars eaurzer ton ead tua a O..4¢
Over Geas KDR, a \A an ents Fd. val le wv and
ws & Peder Crivac, Be { if You lool. ,
Ratha WS Unite | SL deg The war din iS i
“ \Lou most luvnewo pe eee wt d
C Five Wile Cour A a de | N c 7 Weve”

new ae evier Seng of Ir LL FRE was

OO elt Coie, The Drascu dene lis te \ lee re
dant TFeuna t Al Tawhid - wal y; iho cA “Terresist
Ofg an ta kien / “ den 4 wows we li cece was
uni \ Ccoeutk eCause ot Cofeace hk ih pe less
ra My Clears ss Sd ae 7 ea Al per

her J- Fbled Tewhid- wal “5 nother imperctaad
Qernd ~ de da L Soe nk Molre. . = Presecohs
awe hed \o~ Sa go php en hens \ qo ores

Geass WAS derrerig rm (3 im posshle ¢

Anos Pe OV \. » ‘nden cous.
(3) lu Courds lowe. cespecttolhy accag ted m\|

Supple ent C \a mS.

ecu | 1
Case: 2:15-cr-00095-MHW-MRM Doc #: 169 Filed: 10/10/19 Page: 2 of 3 PAGEID #: 552

Se T a. le dive Cease \. a disce gocd Ve
PSeluters ; yr ask Lee Ce ict and Jos hice 7
Case: 2:15-cr-00095-MHW-MRM Doc #: 169 Filed: 10/10/19 Page: 3 of 3 PAGEID #: 553

 

feeftfetty Fei fegtefetgegaftygy aglatpits pe f[tefggtteffaets efpralt

& MEQufgHS AAU OS

      

at

June Ge em ,

p 2 TI teeter nay

      

SEtSer—-STeer

Correspondence received does not
qualify as SPECIAL/LEGAL MAIL, due to
the following:
___ Addressee not identified by name
—.._.. Correspondenge does not state "Open in Presence
, ee ieee
_ ____—Aéitessee did not indicate their title as an atlomey
‘Sa}eIS Pau
SlLZEr HO ‘snquinjo3.
QA19 jucuey cg
Uos}eA, aBpne
@190-Pr66Z72
‘WV AND 3004
ott eh Boe O'd

poy-xa|dwiod tee” bye ear 2

‘oy?
| qopbb ve pe ay
